Name: 80/596/EEC: Council Decision of 28 May 1980 appointing an alternate member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-06-23

 Avis juridique important|31980D059680/596/EEC: Council Decision of 28 May 1980 appointing an alternate member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 155 , 23/06/1980 P. 0022++++COUNCIL DECISION OF 28 MAY 1980 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 80/596/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT FOR WORKERS WITHIN THE COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1982 , MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS THE COUNCIL DECIDED ON THAT OCCASION TO APPOINT AT A LATER DATE ONE PERSON TO FILL AN ALTERNATE MEMBER'S SEAT ALLOCATED TO A UNITED KINGDOM NATIONAL IN THE TRADE UNION REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 7 MAY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR A . L . SAPPER IS HEREBY APPOINTED AN ALTERNATE MAMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS FOR THE REMAINDER OF THE COMMITTEE'S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1982 . DONE AT BRUSSELS , 28 MAY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) OJ NO L 257 , 19 . 10 . 1968 , P . 2 .